       Case 5:20-cv-00014-DPJ-MTP Document 16 Filed 01/28/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

 MOSES LINDEN RALPH                                                                   PLAINTIFF

 V.                                                 CIVIL ACTION NO. 5:20-CV-14-DPJ-MTP

 SHAWN R. GILLIS                                                                   DEFENDANT

                                             ORDER

       This habeas petition is before the Court on the Report and Recommendation of United

States Magistrate Judge Michael T. Parker recommending dismissal of this action. For the

following reasons, his recommendation is adopted.

       Petitioner Moses Linden Ralph filed a Petition for Writ of Habeas Corpus and Immediate

Release from Custody pursuant to 28 U.S.C. § 2241, claiming Respondent Shawn R. Gillis

detained him in immigration custody more than six months. Pet. [1] at 4–5. But after filing his

petition, Ralph was deported from the United States, prompting Respondent to file a motion to

dismiss the now-moot petition. Mot. [13] at 1–2. Judge Parker agreed and recommended that

Gillis’s motion to dismiss be granted and Ralph’s habeas petition be dismissed with prejudice.

       The Court agrees that Ralph’s petition is now moot because the Court “cannot grant the

relief [he] requested.” Salgado v. Fed. Bureau of Prisons, 220 F. App’x 256, 257 (5th Cir. 2007)

(citing Bailey v. Southerland, 821 F.2d 277, 278 (5th Cir. 1987)). And because the petition no

longer presents a live case or controversy under Article III, Section 2 of the United States

Constitution, it should be dismissed.

       In addition, the Court warned Ralph on February 11, 2020, “that his failure to timely

comply with any Order of this Court or his failure to keep this Court informed of his current

address will result in the dismissal of this case.” Order [2] at 2. Ralph never notified the Court
       Case 5:20-cv-00014-DPJ-MTP Document 16 Filed 01/28/21 Page 2 of 2




after his address changed, and two prior orders have been returned as undeliverable. See Notices

[10, 12]. Likewise, Judge Parker’s Report and Recommendation was returned as undeliverable.

See Notice [15]. This presents an alternative basis to dismiss the petition.

       The Court, having fully reviewed Judge Parker’s Report and Recommendation, and being

duly advised in the premises, finds that it should be adopted as the opinion of this Court. Gillis’s

motion to dismiss [13] is granted, and Ralph’s habeas petition [1] is dismissed with prejudice. A

separate judgment will be entered in accordance with Federal Rule of Civil Procedure 58.

       SO ORDERED AND ADJUDGED this the 28th day of January, 2021.

                                              s/ Daniel P. Jordan III
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 2
